USDC IN/ND case 2:18-cv-00227-JTM-JEM document 33 filed 12/14/18 page 1 of 4


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION

IRVIN CARMEN                                 )
                                             )
       Plaintiff,                            )
                                             )
       vs.                                   )     CAUSE NO.: 2:18-CV-00227-JTM-JEM
                                             )
LAKE COUNTY SHERIFF DEPARTMENT)
EDWARD                                       )
DAVIES, individually and in his official     )
Capacity as Jail Administrator of Lake       )
County Jail; Dr. WILLIAM FORGEY,             )
Individually and in his official capacity as )
Medical Director of Lake County Jail;        )
UKNOWN EMPLOYEES OF LAKE                     )
COUNTY JAIL; CORRECTIONAL                    )
HEALTH INDIANA, INC. and UKNOWN )
EMPLOYEES OF CORRECTIONAL                    )
HEALTH INDIANA, INC.                         )
                                             )
       Defendants.                           )

                     REPORT OF PARTIES’ PLANNING MEETING


   1. In accordance with Fed. R. Civ. P. 26(f), the parties conducted a conference on December
      13, 2018, that was attended by:
              Russell W. Brown, Jr., Plaintiff,
              Casey McCloskey, Defendant Edward Davies
              Kevin McNamara, Defendant William Forgey and Correctional Health Indiana
              Angela Jones, Defendant Unknown Employees of Lake County Jail
              John McCrum, Defendant William Forgey and Correctional Health Indiana
              and John Kopack, Defendant Lake County Sheriff.
   2. Pre-Discovery Disclosures: The parties will exchange by January 31, 2019 the
      information required by Fed. R. Civ. P. 26(a)(1).

   3. Discovery Plan. The parties jointly propose to the court the following discovery plan:
       Discovery will be needed on the following subjects:
USDC IN/ND case 2:18-cv-00227-JTM-JEM document 33 filed 12/14/18 page 2 of 4


        •   Fact allegations asserted in Plaintiff’s Complaint.
        •   The extent, nature, severity and amount of damages, if any.
        •   Plaintiff’s background
        •   The events giving rise to the Complaint allegations.
     Disclosure or discovery of electronically stored information should be handled as
     follows:
            The parties have discussed preservation and disclosure of electronically stored
     discovery information, including a timetable for making the materials available to the
     opposing party.
            A. Search for Documents. The parties agree that all documents responsive to
               written discovery requests will be produced in hard copy. The parties may
               request that specific documents maintained electronically be produced in
               “NATIVE” format upon showing of good cause.
            B. Search Methodology. Disclosure and production of ESI will be limited to
               data that is reasonably available and accessible to the parties in the ordinary
               course of business. Cost allocation relating to (i) searching for ESI that is not
               reasonably available and accessible; and (ii) producing ESI in NATIVE
               format will be borne by the party requesting such information.
            The parties have agreed to order regarding claims of privilege or of protection as
            trial preparation material asserted after production, as follows:
            A. Privilege. A party who, relying on any privilege or the work-product doctrine,
               does not produce all documents that would have been produced but for the
               claim of privilege or the work-product doctrine must specify which privilege
               or doctrine it is invoking.
            B. Inadvertent Disclosure of Privileged Information. In the interest of expediting
               discovery in these proceedings and avoiding unnecessary costs, (a) inadvertent
               or unintentional disclosure in this litigation of privileged information and/or
               work product shall not be deemed a waiver, in whole or in part, of any
               otherwise valid claim of privilege, immunity, or other protection; and (b)
               failure to assert a privilege and/or work product argument in this litigation as
               to one document or communication shall not be deemed to constitute a
               waiver, in whole or in part, of the privilege, immunity, or other protection as
               to any other document or communication allegedly so protected, even
               involving the same subject matter. In addition, the parties enter into a “claw-
               back” agreement whereby a party receiving inadvertently produced document
               containing work-product information agrees to return said privileged
               documentation within two business days of notification. The party receiving
               inadvertently produced privileged information agrees to preserve the
               confidentially of such information until any dispute regarding the applicability
               of the privilege is resolved. In the interests of economy and swift resolution
               of any dispute, the scope of the discovery and the form ESI is produced may
               be further limited or modified by agreement of the parties.
USDC IN/ND case 2:18-cv-00227-JTM-JEM document 33 filed 12/14/18 page 3 of 4


            C. Preservation of Data. The parties will make every effort to preserve all
               electronic data relevant to either party’s claims or defense.
            D. Additional issues. At this time, the parties do not know of any additional
               electronic discovery issues that may arise in this matter. If additional issues
               arise not governed by this Plan, the parties agree to work in good faith to
               resolve the matter before bringing the issue to the Court’s attention.
            E. Protective Order. The parties have agreed to seek a protective order from the
               Court prior to disclosure by either party of confidential information.
            The last date for the completion of fact discovery May 1, 2020. The last date for
            completion of expert discovery is July 1, 2020.
            Maximum of 25 interrogatories by each party to any other party.
            Maximum of 25 requests for admission by each party to any other party.
            Maximum of 5 depositions by plaintiff(s) and 5 by defendant(s).
            Each deposition limited in accordance with the Federal Rules, unless extended by
            agreement of the parties.
            The filing of reports from retained experts under Rule 26(a)(2) due:
                    From plaintiff by April 1, 2020.
                    from defendants by May 15, 2020.
            Any party or wishes to limit or preclude expert testimony at trial shall file any
            such objections no later than 60 days before trial.
            Supplementations under Rule 26(e) due in accordance with Federal Rules.
  4. Other Items.

     The last date for the plaintiff to seek leave of court to join additional parties and to amend
     pleadings is March 1, 2019.

     The last date for the Defendants to seek leave of court to join additional parties and to
     amend the pleadings is April 1, 2019.

     The timing of filing disclosures under Fed. R. Civ. P. 26(a)(3) shall be governed by
     separate order.

     The parties have agreed upon Steve Johnson as a mediator. Thirty days before the final
     pretrial conference counsel shall provide written status report to the ADR administrator
     regarding the status of mediation.

     The case should be ready for jury trial by May 2020 and at this time is expected to take
     approximately 5 days.
USDC IN/ND case 2:18-cv-00227-JTM-JEM document 33 filed 12/14/18 page 4 of 4



     Counsel are aware that the Court has various audio/visual and evidence presentation
     equipment available for use at trial at no cost to the Bar. Counsel know that this includes
     an evidence presentation system, which consists of a document camera, digital projector,
     and screen. Counsel know the projector may be used to display images which originate
     from a variety of sources, including television, VCR, and personal computer. The
     document camera may be used to display documents, photographs, charts, transparencies,
     and small objects. Counsel acknowledge they can contact one of the Court’s courtroom
     deputy clerks for information or training.

     Date: December 14, 2018.

     /s/ Russell W. Brown, Jr.                    /s/ Casey McCloskey_____
     Russell W. Brown, Jr.                        Casey McCloskey
     Counsel for plaintiff                        Counsel for Edward Davies
     King, Brown & Murdaugh, LLC                  John Kopack & Associates
     9211 Broadway                                9111 Broadway, Suite GG
     Merrillville, IN 46410                       Merrillville, IN 46410
     219-769-6300                                 219-738-2978
     rbrown@kbmtriallawyers.com                   attymccloskey@hotmail.com

     /s/ John M. Kopack                           /s/ John McCrum
     John M. Kopack                               John McCrum
     Attorney for Lake County Sheriff             Attorney For Dr. Forgey & Corr. Health
     John Kopack & Associates                     Eichorn & Eichorn, LLP
     9111 Broadway, Suite GG                      2929 Carlson Dr. Suite 100
     Merrillville, IN 46410                       Hammond, IN 46323
     219-738-2978                                 219-931-0560
     john@kopack-law.com                          jmccrum@eichorn-law.com

     /s/ Kevin McNamara                           /s/Angela Jones
     Kevin McNamara                               Angela Jones
     Attorney For Dr. Forgey & Corr Health        Attorney For Def. Unknown Employees LCJ
     Eichorn & Eichorn, LLP                       Law Office Angela Jones
     2929 Carlson Dr. Suite 100                   9301 Calumet Ave, Suite 2F
     Hammond, IN 46323                            Munster, IN 46321
     219-931-0560                                 219-933-7600
     kmcnamara@eichorn-law.com                    ajones@angelajoneslegal.com

     /s/ Blake Dahl
     Blake N. Dahl
     Attorney for Plaintiff
     2700 Valparaiso St., Suite 2024
     Valparaiso, IN 46384
     219-246-2510
     blake@lawfirmindiana.com
